DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, represented by Claims 1-9, in the reply filed on 1/12/2021 is acknowledged. Claims 8 and 20 have been amended. Applicant’s traversal is found to be persuasive. Inventions I and II, as currently amended, share the same subject matter and would not cause a serious search and examination burden. Therefore the restriction requirement of Claims 1-20 is withdrawn. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 17:
The recitation of “wherein the first portion of the shell is configured to rotate into engagement with the second portion of the shell” is indefinite 
The claims referenced above are rejected as best understood in any and all rejections below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hanson (US Pat. No. 3,792,754).
With regard to Claim 1:
Hanson discloses: A support pillow assembly (70), comprising: a body (83), the body including: a first portion (85); and a second portion (87); wherein the first portion includes a first recess (92) and first channel (119, 120) extending from a top of the first recess (the channel can be considered extending from a top of the recess depending on the orientation and perspective of the device as a whole); and the second 
With regard to Claim 2:
Hanson discloses: wherein the body includes a curved configuration (Figs. 4-6).
With regard to Claim 3:
Hanson discloses: wherein the body includes a semispherical configuration (Figs. 4-6).
With regard to Claim 4:
Hanson discloses: wherein the first recess and the second recess are substantially circular, and the first channel and the second channel are substantially rectangular (Ref 92 is substantially circular and Ref 119 and 120 are substantially rectangular as shown in Figs. 4-6).
With regard to Claim 5:
Hanson discloses: wherein the first recess and the second recess are configured to at least partially receive a first ear cup and a second ear cup of a pair of over-ear headphones, respectively (Figs. 4-6; Col 6 lines 6-39).
With regard to Claim 7:
Hanson discloses: wherein the first recess is disposed proximate a front end of the first portion, and the second recess is disposed proximate a front end of the second portion (Figs. 4-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Cohen (US Pat. No. 9,155,409).
With regard to Claim 8:
Hanson discloses: including a shell (31) connected to an outer surface of the body (Col 5 lines 49-53). 
However Hanson does not explicitly disclose: wherein a rear end of the first portion and a rear end of the second portion are adjustably connected.
Nevertheless Cohen teaches a pillow comprising a first portion and a second portion, wherein said first portion is adjustably connected via fastening strips (90) to said second portion (Figs. 10a-10b; Col 7 lines 28-65), for the purpose of adjusting the width of the pillow as a whole in order to fit different-sized users. 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Hanson with the teachings of Cohen such that the modification yields: “wherein a rear end of the first portion and a rear end of the second portion are In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to Claim 10:
Hanson discloses: A support pillow assembly (70), comprising: a shell (31); and a body (83), the body including: a first portion (85); and a second portion (87); wherein the shell is connected to the body (Figs. 4-6; Col 5 line 28 – Col 6 line 63). 
However Hanson does not explicitly disclose: and a rear end of the first portion and a rear end of the second portion are adjustably connected.
Nevertheless Cohen teaches a pillow comprising a first portion and a second portion, wherein said first portion is adjustably connected via fastening strips (90) to said second portion (Figs. 10a-10b; Col 7 lines 28-65), for the purpose of adjusting the width of the pillow as a whole in order to fit different-sized users. 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Hanson with the teachings of Cohen such that the modification yields: “and a rear end of the first portion and a rear end of the second portion are adjustably connected”, for the purpose of adjusting the width of the pillow as a whole in order to fit different-sized users, and since it has been held that the In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to Claim 11:
Hanson (as modified above) discloses the invention as described above.
Furthermore Hanson discloses: wherein the shell includes a first portion and a second portion; the first portion of the shell is connected to the first portion of the body; and the second portion of the shell is connected to the second portion of the body (Figs. 1-6; Col 5 lines 49-53).
With regard to Claim 12:
Hanson (as modified above) discloses the invention as described above.
Furthermore Hanson discloses: wherein the first portion of the shell is configured to move with the first portion of the body; and the second portion of the shell is configured to move with the second portion of the body (Figs. 1-6; Col 5 lines 49-53).
With regard to Claim 13:
Hanson (as modified above) discloses the invention as described above.
Furthermore Hanson (as modified above) discloses: wherein the shell includes an adjustment portion configured to adjust the first portion of the shell with respect to the second portion of the shell (the modification of Hanson with Cohen would read on this limitation as it would be obvious to 
With regard to Claim 14:
Hanson (as modified above) discloses the invention as described above.
Furthermore Hanson (as modified above) discloses: wherein the adjustment portion includes a first segment and a second segment; and the first segment is configured to selectively engage the second segment (Cohen: Ref 90 in Figs. 10a-10b).
With regard to Claim 15:
Hanson (as modified above) discloses the invention as described above.
Furthermore Hanson (as modified above) discloses: wherein the first segment includes a protrusion; the second segment includes a first recess; and the protrusion is configured to selectively engage the first recess (Cohen discloses that any suitable configuration could be used for the adjustability mechanism such as a fastener mechanism like zippers or buttons; see Col 7 lines 60-64).
With regard to Claim 16:
Hanson (as modified above) discloses the invention as described above.
Furthermore Hanson (as modified above) discloses: wherein the first segment includes a second recess; the support pillow assembly includes a first width when the protrusion is engaged with the first recess; and the support pillow assembly includes a second width when the protrusion is engaged with the second recess (Cohen discloses that any suitable configuration could be used for the adjustability mechanism, see Col 7 lines 60-64; width-adjustable button fastener systems are old and well-known in the art).
With regard to Claim 17:
Hanson (as modified above) discloses the invention as described above.
Furthermore Hanson (as modified above) discloses: wherein the first portion of the shell is configured to rotate into engagement with the second portion of the shell via the first segment and the second segment (Cohen discloses that any suitable configuration could be used for the adjustability mechanism, see Col 7 lines 60-64; screw/twist/rotation fastener systems are old and well-known in the art).
With regard to Claim 18:
Hanson (as modified above) discloses the invention as described above.
Furthermore Hanson (as modified above) discloses: wherein the second segment includes a latch member having a protrusion; the first segment includes a plurality of apertures; and the latch member is 
With regard to Claim 19:
Hanson (as modified above) discloses the invention as described above.
Furthermore Hanson (as modified above) discloses: wherein the adjustment portion includes a fastener; the first segment includes a protrusion having a plurality of first recesses; the second segment includes a second recess and an aperture; the aperture is configured to at least partially receive the fastener; and the fastener is configured to selectively engage at least one of the first recesses via the aperture (Cohen discloses that any suitable configuration could be used for the adjustability mechanism, see Col 7 lines 60-64).
With regard to Claim 20:
Hanson (as modified above) discloses: the body is substantially resilient and the first portion includes a first recess (92) and first channel (119, 120) extending from a top of the first recess (the channel can be considered extending from a top of the recess depending on the orientation and perspective of the device as a whole); and the second portion includes a second recess (see cavity near Ref 87 and Ref 90) and a second channel extending from a top of the second recess (Figs. 4-6; Col 5 line 28 – Col 6 line 63).
However Hanson does not explicitly disclose: wherein the shell is substantially rigid; and the body is substantially resilient.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the material of the covering 31 of Hanson (as modified above) to be of a more rigid material such that the modification yields: “wherein the shell is substantially rigid”, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAHIB T ZAMAN/Examiner, Art Unit 3673